Citation Nr: 0825092	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
January 2007.  

The issue on appeal was originally before the Board in April 
2007 when it was remanded for additional evidentiary 
development.  Also before the Board in April 2007 was a claim 
of entitlement to service connection for right ear hearing 
loss.  In April 2008, the RO granted service connection for 
right ear hearing loss.  The issue of entitlement to service 
connection for right ear hearing loss is no longer in 
appellate status.  


FINDING OF FACT

Left ear hearing loss is etiologically related to the 
veteran's active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board has considered this legislation, but 
finds that, given the favorable action taken below, no 
discussion of the VCAA at this point is required. 


Factual Background

No pertinent abnormalities were noted on the report of the 
veteran's entrance examination which was conducted in October 
1965.  Clinical evaluation of the ears was determined to be 
normal at that time.  The audiological evaluation conducted 
at the time of the entrance examination revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-10
-10
LEFT
-10
-10
-10
0
-5

Clinical evaluation of the veteran's ears was determined to 
be normal at the time of the October 1967 separation 
examination.  No audiometric testing was conducted nor was 
any whispered voice or spoken voice testing conducted at the 
time of the veteran's discharge examination.  The veteran 
denied having or ever having had hearing loss on a Report of 
Medical History he completed in October 1967.  

A January 1999 letter from a private physician indicates that 
a December 1998 audiogram was interpreted as demonstrating a 
moderate to severe hearing decrease bilaterally at mid range 
with a profound hearing decrease at higher frequencies.  

Private audiological testing conducted in 2001 and 2002 
appear to document the presence of hearing loss for VA 
purposes.  The testing, however, was not conducted in 
compliance with 38 C.F.R. § 4.85.  A controlled speech 
discrimination test was not conducted.  

A May 2003 VA clinical record referenced audiometric test 
results documenting mild to moderate high frequency 
sensorineural hearing loss and excellent speech 
discrimination.  

A July 2003 VA clinical record reveals the veteran reported 
he had had difficulty with his hearing dating back to his 
service in Vietnam when an ammunition dump exploded.  The 
impression was bilateral mixed hearing loss and Eustachian 
tube dysfunction.  

The veteran testified before the undersigned in January 2007 
that he was exposed to acoustic trauma while on active duty 
in the form of helicopters, artillery firing, machine guns, 
and the explosion of an ammunition dump.  He denied being 
issued hearing protection.  VA had issued him hearing aids.  

On the authorized audiological evaluation in April 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
60
LEFT
35
30
30
60
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.

Physical examination revealed a significant air-bone gap in 
the left ear.  The examiner determined that the veteran had 
mild to moderate sensorineural hearing loss in the right ear 
and mild to severe, conductive to mixed hearing loss in the 
left ear.  The examiner noted that the veteran had normal 
hearing at the time of the induction examination and that 
there was no hearing test conducted at the time of discharge.  
The examiner opined that it was at least as likely as not 
that the acoustic trauma the veteran reported having been 
exposed to during military service may have contributed to 
the sensory portion of his hearing loss.  The examiner 
further noted that noise exposure would not contribute to the 
conductive portion of the veteran's hearing loss.  

In April 2008, the RO granted service connection for right 
ear hearing loss and for tinnitus.  The RO determined that 
both disabilities were directly due to the veteran's military 
service.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000,  
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, this condition became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(1)-(3), 3.309(a) (2007).

Analysis

The Board finds that service connection is warranted for left 
ear hearing loss.  There is no evidence of hearing loss for 
VA purposes in the service medical records nor is there 
competent evidence of the presence of hearing loss within one 
year of discharge which would allow for a grant of service 
connection on a presumptive basis.  This lack of evidence, 
however, is not fatal to the veteran's claim.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Associated with the 
claims file is competent evidence in the form of the report 
of the April 2007 VA examination documenting the current 
existence of left ear hearing loss for VA purposes.  
Furthermore, the examiner who conducted this examination 
opined it is at least as likely as not that the acoustic 
trauma reported by the veteran as having occurred during 
active duty may have contributed to sensory portion of the 
hearing loss.  The Board finds that the report of the April 
2007 VA examination provides competent evidence of a link 
between the currently existing sensory hearing loss and the 
veteran's active duty service.  The Board notes the use of 
the word "may" by the examiner connotes a possibly 
speculative opinion.  Service connection cannot be granted on 
speculation.  The Board further notes, however, that the rest 
of the operative language used by the examiner in the 
etiology opinion is that included by the Board in its April 
2007 remand.  The examiner was instructed that the term "at 
least as likely as not" was a likelihood of at least 50% and 
also that the phrase "at least as likely as not" means that 
the weight of the medical evidence both for and against a 
conclusion is so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to find against 
it.  When the April 2007 opinion is read in conjunction with 
the Board's April 2007 remand language, the Board finds that 
the opinion is not speculative.  Rather, it indicates that 
there is at least a 50 percent probability that sensory 
portion of the hearing loss was due to the veteran's exposure 
to acoustic trauma while on active duty.  

The Board notes that the examiner found that the sensory 
portion of the hearing loss was due to acoustic trauma but 
the conductive portion of the veteran's hearing loss was not 
linked to acoustic trauma.  The Board further notes that the 
left ear hearing loss is described as being conductive to 
mixed type hearing loss.  A mixed hearing loss has both 
conductive and sensorineural components.  This demonstrates 
to the Board that there is at least some component of sensory 
hearing loss in the left ear.  When it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
are to be attributed to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Upon 
application of the benefit of the doubt and with reference to 
Mittleider, the Board finds that the hearing loss in the left 
ear is to be attributed to the sensory component which the 
examiner found was at least as likely as not the result of 
acoustic trauma during active duty.  The Board finds this 
determination is supported by the May 2003 VA clinical record 
which found that the veteran had sensorineural hearing loss 
in both ears without reference to the presence of conductive 
hearing loss.  

Finally, the veteran's exposure to acoustic trauma during 
active duty is conceded based on the previous grant of 
service connection for right ear hearing loss.  As an aside, 
the Board notes that the veteran's allegation of an explosion 
of an ammunition dump in his vicinity has been verified by 
the United States Armed Services Center for Research of Unit 
Records.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in  
resolving each such issue shall be given to the claimant.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that service connection is warranted for left 
ear hearing loss which is the direct result of exposure to 
acoustic trauma while on active duty.  




ORDER


Service connection for left ear hearing loss is granted 
subject to the laws and regulations governing monetary 
awards.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


